— Motion by plaintiff to dismiss the defendants’ appeals denied, on condition that defendants perfect the appeals and be ready to argue or submit them at the October Term, beginning October 2, 1961; appeals ordered on the calendar for said term. The record and the briefs of the respective parties as to all the appeals (including plaintiff’s cross appeal), must be served and filed as follows: The record and defendants’ main brief, on or before July 14, 1961; plaintiff’s brief on or before September 5, 1961; defendants’ reply brief, on or before September 25, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.